       Case: 5:20-cv-01795-SL Doc #: 10 Filed: 11/16/20 1 of 2. PageID #: 56



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO

 SYMBOLOGY INNOVATIONS, LLC,
                                                      Civil Action No.: 5:20-cv-01795-SL
             Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 CHICK-FIL-A, INC.,

              Defendant.

                   UNOPPOSED MOTION TO STAY ALL DEADLINES
                         AND NOTICE OF SETTLEMENT

       Plaintiff Symbology Innovations LLC, by and through undersigned counsel and subject to

the approval of this Court, hereby files this Motion to Stay All Deadlines and Notice of Settlement,

and in support thereof, respectfully show the Court as follows:

       All matters in controversy between Plaintiff and Defendant Chick-fil-A, Inc. have been

settled in principle. The parties are in the process of memorializing the terms of a written

settlement agreement. The parties anticipate that they will be able to perfect such terms within

sixty (60) days. Accordingly, Plaintiff respectfully requests that the Court grant a stay of the

proceedings between the Parties, including all deadlines, until January 15, 2021.

       Good cause exists for granting this Unopposed Motion, as set forth above. The motion is

not filed for purposes of delay but so that justice may be served.

                              CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for Plaintiff conferred with Defendant about the

issues presented here. Defendant indicated that it was not opposed to the relief sought herein.
       Case: 5:20-cv-01795-SL Doc #: 10 Filed: 11/16/20 2 of 2. PageID #: 57




 Dated: November 16, 2020              Respectfully submitted,

                                       SAND, SEBOLT & WERNOW CO., LPA

                                       /s/ Andrew S. Curfman
                                       Andrew S. Curfman (SBN 0090997)
                                       Aegis Tower – Suite 1100
                                       4940 Munson Street NW
                                       Canton, Ohio 44718
                                       Phone: 330-244-1174
                                       Fax: 330-244-1173
                                       andrew.curfman@sswip.com

                                       ATTORNEY FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on November 16, 2020, to all counsel of record who are deemed to have consented

to electronic service via the Court’s CM/ECF system.



                                                   /s/ Andrew S. Curfman
                                                   Andrew S. Curfman




                                               2
